Citation Nr: 0019005	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to November 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 1999 the Board 
remanded the case to the RO for additional development.  The 
case was thereafter returned to the Board in December 1999.

Upon reviewing the evidentiary record the Board requested an 
opinion from the medical expert with the Veterans Health 
Administration (VHA).  The opinion of the VHA was received in 
May 2000.  The opinion was referred to the veteran's 
representative, and additional written argument was submitted 
to the Board later in May 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Persuasive medical evidence demonstrates that the 
veteran's present acquired psychiatric disorders are not 
related to active service and that a diagnosis of post-
traumatic stress disorder (PTSD) is not warranted based upon 
the evidence of record.



CONCLUSION OF LAW

The veteran's acquired psychiatric disorders were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that in January and February 
1990 the veteran was scheduled for group therapy but did not 
attend.  A July 1991 mental health clinic report indicated 
the veteran's relationship with his girlfriend had been 
terminated upon his return from deployment.  The examiner 
noted mild dysphoria but no evidence of restricted affect or 
self destructiveness.  The diagnoses included family problems 
and adjustment disorder with depressed mood.  

A January 1993 report shows that a mental status evaluation 
conducted in association with psychological testing was 
within normal limits.  In February 1993 the veteran underwent 
evaluation for potential substance abuse after an altercation 
at a beach party.  The examiner noted the veteran expressed 
some vague suicidal ideation related to girlfriend problems 
and that he had been seen by the mental health clinic after 
the termination of his relationship upon returning from Saudi 
Arabia.  Upon mental status examination the veteran was alert 
and oriented times 4.  His mood was euthymic.  His affect was 
full range, appropriate to thoughts, and non-labile. He 
appeared mildly agitated and energetic.  There were no 
symptoms of psychosis or depression.  The examiner provided 
an Axis I diagnosis of no substance abuse problem and Axis II 
diagnoses of personality disorder with histrionic, 
narcissistic, and dependent features.

A June 1995 psychiatric evaluation based upon a review of the 
record found the veteran was suitable for overseas 
deployment.  In August 1995 the veteran underwent a command-
directed mental health evaluation.  The examiner provided 
Axis I diagnoses of no diagnosis, at that time, and rule out 
adjustment disorder with depressed mood and a provisional 
Axis II diagnosis of schizotypal personality disorder.  In 
September 1995 the examiner provided Axis I diagnoses of 
adjustment disorder with depressed mood and Axis II diagnoses 
of schizotypal personality disorder.

In an October 1995 report the examiner included an Axis I 
diagnosis of rule out PTSD and an Axis II diagnosis of 
schizotypal personality disorder.  Subsequently in October 
1995 the examiner provided an Axis I diagnosis of adjustment 
disorder with depressed mood and an Axis II diagnosis of 
schizotypal personality disorder.  The treatment plan 
included recommendation for administrative separation.

An October 1995 memorandum shows the veteran's commander 
recommended discharge from service because of schizotypal 
personality disorder and adjustment disorder with depressed 
mood.  The veteran's DD Form 214 shows discharge from service 
for conditions, which were not a disability.  The report also 
indicates the veteran served in support of Operation Desert 
Shield/Storm from August 1990 to November 1995.  No awards or 
citations indicative of combat experiences were reported.

VA psychiatric examination in March 1997 found the veteran's 
symptoms were consistent with a diagnosis of schizotypal 
personality disorder.  It was noted the veteran exhibited 
symptoms of some paranoia, excessive social anxiety, and 
difficulty getting close to others.  His appearance was 
somewhat eccentric and odd with tattoos and earrings and he 
had some unusual perceptual experiences but he was not 
psychotic.  

In his notice of disagreement the veteran stated, in essence, 
that he had no mental disorders prior to his return from 
service in Saudi Arabia.  He stated his assignment there had 
resulted in his alienation from his unit and that he did not 
receive a medal when they were awarded to other members of 
his squadron.  He also stated that he had experienced a 
tremendous burden related to his participation in actions 
that caused the death of 150,000 Iraqi soldiers.  He reported 
that he had problems with his supervisors and co-workers 
after he was assigned to another unit.

In his substantive appeal the veteran stated that his 
military record prior to service in Desert Storm demonstrated 
that he did not have a personality disorder since childhood 
and that Desert Storm had been the catalyst for his emotional 
and mental problems.  He reported that he presently 
experienced difficulty working with others and was paranoid 
that persons in authority would create problems for him.  He 
stated that he was depressed and that he believed it was 
related to his military experiences.

Private medical records dated in March 1998 from R. H. Lusk, 
Psy.D., noted findings that indicated the veteran did not 
have a personality disorder and that his diagnoses were major 
depressive disorder, single episode, severe, with psychotic 
features, and anxiety disorder, not otherwise specified.  It 
was noted that these disorders developed out of Desert Storm 
experiences but that the symptom picture did not meet the 
criteria for a diagnosis of PTSD.

VA examination in April 1998 noted the veteran related no 
real events in the war zone but stated he felt betrayed 
because he was assigned to another unit during service in 
Desert Storm and did not receive a medal.  It was noted that 
the veteran reported he had been depressed after his 
discharge from service but that he denied any present 
depression or depressive symptoms.  Upon mental status 
examination the veteran was awake, alert, and oriented to 
person, place, and time.  He was well groomed and cooperative 
with good eye contact.  His speech was normal to rate, 
volume, and tone.  He denied dysphoria.  His affect was flat 
but appropriate and mood congruent.  There was no evidence of 
hallucinations or delusions.  His thought process was logical 
and linear.  His insight was fair and his judgment was good.  
The examiner found that the veteran did not meet the criteria 
for an Axis I diagnosis.  No Axis I or Axis II diagnoses were 
provided.

In an October 1998 statement Dr. Lusk noted that the veteran 
reported his April 1998 VA examination had been conducted in 
15 minutes and that that would not be an adequate amount of 
time in which to evaluate the veteran.  It was noted that 
just about everything in the April 1998 report was incorrect 
and that the veteran's current diagnoses were anxiety 
disorder, not otherwise specified, major depressive disorder, 
single episode, severe, with psychotic features, and PTSD.  

The veteran's clinical picture was summarized as serious 
psychological problems since Desert Storm with predominate 
moods of anger and suspicion.  It was noted he was highly 
anxious, experienced a good deal of depression, occasional 
homicidal ideation, suicidal ideation, a loss of interest and 
pleasure in most activities, and an isolation from and 
distrust of people.  There were periods when appetite and 
sleep were disturbed.  He was easily irritated and had 
frequent outburst of anger.  He often had strong paranoid 
ideation and was easily startled.  He had intrusive memories 
both awake and in dreams and had a pronounced diminished 
ability to think and concentrate.  There was some evidence of 
psychotic ideation and he had very low self-esteem and 
feelings of worthlessness.  

Dr. Lusk stated that this was directly related to the 
veteran's experiences in service and that the veteran felt 
the Air Force had destroyed his identity.  It was noted that 
the veteran held a great anger for government in general, 
that he had no friends other than his girlfriend, that his 
insight and judgment were impaired, and that he resented 
authority and may misinterpret the actions of others.

In March 2000, the Board requested an opinion from a medical 
expert with the VHA.  That expert was asked to review the 
veteran's claims folder and furnish an opinion on the 
following questions:

1.  Does the veteran more likely than not 
have a psychiatric disorder?

2.  If, and only if, so, was this 
disorder more likely than not incurred in 
or related to his military service, 
including to his inservice diagnosed 
psychiatric disorder, or a chronic 
manifestation thereof?

An April 2000 VA medical expert opinion found, based upon a 
review of the evidence of record, that the veteran had a 
psychiatric disorder but that it was more likely than not 
that the disorder was not related to military service.  It 
was the examiner's opinion that the veteran incurred several 
psychiatric disorders since 1991, including adjustment 
disorder, anxiety disorder, and major depression.  It was 
noted that medical reports indicating a diagnosis of PTSD did 
not describe sufficient diagnostic criteria to justify a 
finding of PTSD or psychosis.  

The examiner stated that the veteran first received a 
diagnosis of adjustment disorder in January 1991, which was 
probably precipitated by stressors related to family 
problems.  Later diagnoses of alcohol dependence and 
schizotypal personality disorder were noted not to have been 
related to military service.  It was noted that diagnoses of 
anxiety disorder, not otherwise specified, and major 
depressive disorder with psychotic features provided in 1998 
more than 2 years after service discharge were unlikely to 
have been incurred in or to be related to active service.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The evidence of record includes private medical reports dated 
in March and October 1998 which relate diagnoses of anxiety 
disorder, not otherwise specified, major depressive disorder, 
single episode, severe, with psychotic features, and PTSD to 
the veteran's experiences during active service.  The Court 
has held that the truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

The Board notes the record indicates the veteran did not 
respond to a May 1999 RO request for additional medical 
evidence and failed, without excuse, to report for a 
scheduled VA examination in August 1999.  Correspondence in 
the claims file indicates the RO sent a VA examination 
scheduling notice to the veteran at his address of record but 
that the notice was returned because the mail forwarding time 
period had expired.  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  However, VA's "duty to 
assist is not always a one-way street" and if a veteran 
wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining punitive evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination in conjunction with an 
original compensation claim without good cause the 
determination shall be made based upon the evidence of 
record.  See 38 C.F.R. § 3.655 (1999).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection can also be granted for certain chronic diseases, 
including psychoses, if they become manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. 
§ 3.309(a) (1999).  

Developmental defects, such as personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, are not diseases or injuries 
for the purpose of service-connected disability compensation.  
38 C.F.R. § 3.303(c) (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

A well-grounded claim for entitlement to service connection 
for PTSD requires three elements: (1) a current diagnosis of 
PTSD, (2) supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

The Board notes that the decision in Cohen altered the 
analysis in connection with claims for service connection for 
PTSD and held that VA had adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  The major effect of 
that decision was that the criteria have changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard.  The criteria now require exposure to 
a traumatic event and response involving intense fear, 
helplessness, or horror and more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  

A diagnosis of PTSD by a mental health professional must be 
"presumed (unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM criteria."  
Id. at 139.  The sufficiency of a stressor is, accordingly, 
now a clinical determination for the examining mental health 
professional.  Id. at 140, 141.

Recently, the VA regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  The Board notes the 
amendment replaced the requirement of a "clear" diagnosis 
of PTSD with a requirement of medical evidence diagnosing the 
disorder in accordance with 38 C.F.R. § 4.125(a) and stated 
that lay testimony alone, in the absence of clear and 
convincing evidence to the contrary, could establish an 
inservice stressor if the evidence established the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat.  See 38 C.F.R. § 3.304(f) (1999).

The Court has held that where the law or regulations change 
while a case is pending the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Court has held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The United States Court of Appeals for 
the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (1999).

In this case, as the veteran failed to report for a scheduled 
VA psychiatric in August 1999 and did not respond to a May 
1999 request for additional medical evidence a determination 
of the matter on appeal is required based upon the evidence 
of record.  See 38 C.F.R. § 3.655.

The Board finds that persuasive medical evidence demonstrates 
a present diagnosis of a chronic acquired psychiatric 
disorder related to active service is not warranted.  
Although private medical evidence provided diagnoses of 
anxiety disorder, major depressive disorder with psychotic 
features, and PTSD, a VA psychiatric expert opinion found the 
diagnoses of anxiety disorder and major depressive disorder 
with psychotic features provided 2 years after discharge were 
not likely related to service and that the record did not 
include sufficient information to justify a diagnosis of 
PTSD.  The Board finds that without the benefit of additional 
medical evaluation or additional private treatment records 
the April 2000 opinion by a VA Associate Chief of Psychiatry 
is more persuasive than the opinion of the veteran's private 
psychologist.  

The Board finds although recent amendments to VA laws are 
more favorable to matters related to entitlement to service 
connection for PTSD that the changes are not determinative of 
the veteran's claim.  The veteran's service connection claim 
is well grounded; however, the persuasive medical evidence 
demonstrates the full criteria for a diagnosis of PTSD 
related to stressors during active service is not shown by 
the evidence of record.  Therefore, the Board concludes that 
entitlement to service connection for PTSD is not warranted.

The Board also notes that the medical evidence shows the 
veteran was first provided a diagnosis of adjustment disorder 
with depressed mood in January 1991 during active service.  
The Board finds, however, that subsequent medical records do 
not indicate that the veteran's adjustment disorder was 
chronic.  In fact, there is no evidence of a present or post-
service diagnosis of an adjustment disorder.  

The only other evidence of an acquired psychiatric disorder 
related to active service is the veteran's own opinion.  
While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the Board finds entitlement to service connection 
for an acquired psychiatric disorder is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to service connection and the 
reasonable doubt rule is not applicable.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

